193 F.2d 19
89 U.S.App.D.C. 404
HARRIS,v.RICKETTS et al.
No. 10750.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 16, 1951.Decided Nov. 1, 1951.

Mary Redmond Day, Washington, D.C., for appellant.
John H. Burnett, Washington, D.C., with whom Ralph A. Ricketts, J. Richard Earle and David L. Riordan, Washington, D.C., were on the brief, for appellees.
Before EDGERTON, WILBUR K. MILLER and WASHINGTON, Circuit Judges.
PER CURIAM.


1
In this suit to set aside a will, appellant's chief contention is that statements of the testator to the effect that he had no relatives were substantial evidence of testamentary incapacity and that the District Court therefore erred in directing a verdict upholding the will.  The testator actually had relatives.  But in the light of all the testimony we are not prepared to say the court erred in deciding that a jury would not be justified in finding the testator incompetent.  The court might well think it clear that he knew of the existence of his relatives and merely adopted a picturesque way of saying that he preferred to ignore them.  In our opinion there is no merit in appellant's other contentions.


2
Affirmed.